Citation Nr: 1702232	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for sleep apnea.  The Veteran appeared at a February hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In May 2009, the Board advanced the Veteran's appeal on the docket.  In June 2009, the Board remanded the appeal for additional action.  

In January 2011 and February 2012, the Board remanded the appeal for additional development.  

In August 2012, the Board denied service connection for sleep apnea.  The Veteran appealed the United States Court of Appeals for Veterans Claims.  In November 2012, the Veteran submitted a Motion for Reconsideration of the August 2012 Board decision.  In February 2013, the Board denied the Motion for Reconsideration.  In November 2013, the Court granted the Parties' Joint Motion for Remand; vacated the August 2012 Board decision, and remanded the appeal to the Board for additional action.  

In October 2014, the Board remanded the appeal for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Service connection is currently in effect for a bilateral deviated nasal septum and right knee and lumbar spine degenerative joint disease. 

2.  It is at least as likely as not that OSA has been aggravated by the service-connected bilateral deviated nasal septum.  


CONCLUSION OF LAW

The criteria for service connection for aggravation of OSA are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection for OSA is warranted as the claimed disability has been aggravated by a service-connected bilateral deviated nasal septum.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for a bilateral deviated nasal septum and right knee and lumbar spine degenerative joint disease.  

The Veteran's service treatment records do not refer to OSA or other recurrent sleep disorder.  

A December 2000 sleep study from R. Cates, M.D., reports that the Veteran presented a history of "sleep apnea-related symptoms for several years."  A diagnosis of OSA was made.  

A January 2005 written statement from Dr. Cates conveys that the medical text Breathing Disorders in Sleep by W. McNicholas advanced a "strong link" between "nasal congestion whether it is from allergy, infection, or anatomy" and OSA "resulting in slightly increased AHI (apnea hypopnea index)."  The doctor concluded that while "there is not a preponderance of evidence to suggest a causal link between nasal obstruction and sleep apnea...there is reasonably strong evidence to suggest aggravating effects of nasal obstruction upon underlying OSA thus leading to the worsening-of the condition."  

A November 2005 written statement from Dr. Cates clarifies that:  "this year, the newest text book in sleep medicine, Principles and Practice of Sleep Medicine by Drs. Kryger, Roth, arid Dement has come out in its fourth edition...it has numerous excerpts and discussions about nasal obstruction and the pathophysiologic aspects of that condition...it clearly relates nasal obstruction to a decrease in intraluminal pressures in the pharynx and hypopharynx;" and that "certainly would create an increase in the obstructive aspect of OSA and probably worsen the condition."  

A January 2007 written statement from T. Woodson, M.D., relates that "the nose is definitely involved in OSA."  

An undated written statement from G. Uribe, A.R.N.P., M.N., F.N.P., L.N.C., received in September 2014 concludes that: "a deviated septum with nasal pathophysiological blockage causes upper airway vibration from snoring, which causes peripheral nerve damage, which leads to upper airway muscle denervation and subsequent upper airway collapse...thus, the Veteran's deviated septum is at least as likely as not a contributing, factor in the pathogenesis of his OSA condition;" and "therefore, the Veteran's current OSA condition is at least as likely as not a continuation of, related to, or aggravated by his military service to include his service-connected bilateral deviated septum."  

In a July 2015 written statement, G. Uribe clarified that: "the Veteran's OSA pathophysiological etiology originated higher in the upper airway than the neck, and is related to the nasal fracture residuals and deviated septum, which led to snoring and the weakening of the palatopharyngeal muscles and nerve dysfunction...the ENT medical literature shows that nasal pathology, blockage, and/or obstruction, due to any cause including that of a deviated septum, is associated with snoring and upper airway vibration...thus, the Veteran's deviated septum is at least as likely as not at the very least an aggravating factor in the pathogenesis of his OSA condition;" and "therefore, the Veteran's current OSA condition is at least as likely as not a continuation of; related to, or at least aggravated by his military service to include his service-connected bilateral deviated septum and the residuals of the nasal fracture."  

The Veteran has been provided several VA examinations.  The resulting examination reports are incomplete or contain defects that make them no adequate for evaluation purposes due to several factors including the lack of contemporaneous review of the clinical record and inaccurate representation of previous examination findings.  The deficiencies of the examination reports necessitated that the Board remand the Veteran's appeal for further development on four occasions.  Because of the deficiencies, those examination reports are lessened in probative value.  

The Board finds that the evidence is in at least equipoise as to whether the diagnosed OSA was aggravated by the bilateral deviated nasal septum.  Dr. Cates and Ms. Uribe both concluded that OSA was at least aggravated by the service-connected bilateral deviated nasal septum.  The private medical professionals cited multiple medical treatises in support of those conclusions.  The relevant VA examination reports of record are not adequate to demonstrate by a preponderance of the evidence that OSA was not aggravated by a deviated nasal septum.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for the aggravation of OSA by the service-connected deviated nasal septum.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for aggravation of OSA by a service-connected disability is granted.  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


